Citation Nr: 1040959	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  10-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.  


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is presently in receipt of compensable ratings for 
the following service connected disabilities: posttraumatic 
stress disorder (PTSD) rated as 70 percent disabling, abdominal 
wall adhesion rated as 30 percent disabling, neuritis of the 
ulnar nerve right forearm rated as 30 percent disabling, scars of 
the left buttocks rated as 20 percent disabling, and duodenal 
ulcer rated as 10 percent disabling.  The Veteran's combined 
disability rating is 90 percent.  He is in receipt of a total 
disability rating by reason of individual unemployability (TDIU).


CONCLUSIONS OF LAW

1. The criteria for specially adapted housing have not been met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.809 (2010).

2.  The criteria for a special home adaptation have not been met.  
38 U.S.C.A. §§ 2101(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.809, 3.809(a) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Laws and regulations

Applicable regulations provide that specially adapted housing is 
available to a Veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury, or with loss of use of 
one upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
2002 & Supp. 2010; 38 C.F.R. § 3.809 (2010)).

The phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not established, a 
Veteran can qualify for a grant for necessary special home 
adaptations if he/she has compensation based on permanent and 
total service-connected disability which: (1) is due to blindness 
in both eyes with 5/200 visual acuity or less; or (2) includes 
the anatomical loss or loss of use of both hands.  38 C.F.R. § 
3.809a(b).  The assistance referred to in this section will not 
be available to any Veteran more than once.  38 C.F.R. § 
3.809a(a).

Evidence and Analysis

The Veteran does not meet the criteria listed in 38 C.F.R. §§ 
3.809, 3.809a.  He is presently in receipt of compensable ratings 
for the following service connected disabilities: posttraumatic 
stress disorder (PTSD) rated as 70 percent disabling, abdominal 
wall adhesion rated as 30 percent disabling, neuritis of the 
ulnar nerve right forearm rated as 30 percent disabling, scars of 
the left buttocks rated as 20 percent disabling, and duodenal 
ulcer rated as 10 percent disabling.  Additionally he has been 
awarded TDIU.  

In a letter received by the RO in June 2009, the Veteran's wife 
explained that he had a very hard time walking and a hard time 
getting into the bathtub.  She noted that she was afraid that he 
might fall down the stairs while going to and from the walk-in 
shower in the basement.  Consequently, they decided to renovate 
their bathroom as they considered the situation to be an 
emergency, and incurred a $23,000 loan for this expense.  The 
Board finds the statement by the Veteran's wife to be competent 
and credible.  She is supplying information concerning what she 
has observed and experienced, and there is nothing in the record 
to contradict the information that she has provided.  But it does 
not address whether the Veteran's problems are due to service-
connected or non-service-connected disabilities and, hence, is 
not probative.  Consequently, it can be given very little weight 
in the determination concerning the Veteran's entitlement to the 
benefits at issue.

In addition, the report of a VA psychiatric examination performed 
in September 2008 contains the information that the Veteran came 
to the interview in a wheelchair and had considerable difficulty 
walking.  The examiner also noted that the Veteran had some 
problems with activities of daily living; in particular, he was 
taking a shower only approximately twice per week.  Although the 
examiner did not elaborate on the reasons for the frequency of 
the Veteran's showering, this report is consistent with the 
statement by the Veteran's wife, in which she described the 
problems he had in showering in their basement.  The examiner 
also commented that the Veteran clearly would not be able to 
exist independently were it not for the assistance of his wife.  
Again, the examiner is competent to make these observations and 
there is nothing in the record to suggest that the report is not 
credible.  Unfortunately, although the examiner recorded these 
observations, he did not discuss whether the disabilities 
creating the problems with activities of daily living were 
service-connected or not.  Hence, the report does not provide the 
information needed to prove the claim and lacks probative value.

The Board notes that reports of VA examinations conducted in 
October 2008 refer to the Veteran's use of a walker 
intermittently, but frequently.  Also, the examination for the 
peripheral nerves contains reference to "post-traumatic 
intrinsic wasting secondary to the gunshot wound of his forearm" 
as well as to a cerebellar gait disorder.  The gait disorder, 
however, was not attributed to a service-connected disability.  
Again, the reports of these VA examinations are considered 
competent and credible.  But because they do not describe the 
visual impairment or loss of use of extremities required by 
38 C.F.R. § 3.809 and/or § 3.809a, nor do they discuss whether 
such disability would be due to service-connected disabilities, 
they do not tend to prove the claims.

Although the Board recognizes the difficulties that the Veteran 
is experiencing in performing various activities of daily living, 
which apparently led to the decision to renovate the bathroom in 
the Veteran's residence, it is unfortunate that none of the 
Veteran's service connected disabilities result in the visual 
impairment or loss of use of extremities contemplated by the 
regulations concerning the benefits sought, that is, 38 C.F.R. 
§§ 3.809 and 3.809a concerning specially adapted housing under 
38 U.S.C.A. § 2101(a) and special home adaptation grants under 
38 U.S.C.A. § 2101(b), respectively.  

There can be no doubt from review of the record that the Veteran 
rendered honorable, meritorious, and faithful military service, 
including the award of the Purple Heart with two oak leaf 
clusters for the injuries that he sustained.  The Board, however, 
is bound by the law and is without authority to grant benefits on 
an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  The claims 
must be denied as a matter of law.  38 C.F.R. §§ 3.809, 3.809a.  

Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to assist 
provisions concerning claims for VA benefits.  However, VA's 
General Counsel has held that there is no duty to notify a 
claimant where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  Further, 
it was held that there is no duty to assist a claimant where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004.

In this case, undisputed facts render the Veteran ineligible for 
the claimed benefit.  Moreover, there is no additional evidence 
that would substantiate the Veteran's claim because undisputed 
facts render him ineligible for the claimed benefit.   Therefore, 
the notice and duty to assist provisions are not applicable in 
this case.


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


